Citation Nr: 1112429	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-33 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right breast cancer, to include as a result of exposure to ionizing radiation, high energy radar exposure, and chemicals exposure.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1978 to September 1978 and from May 1983 to August 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a July 2009 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in April 2010 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the July 2009 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

VA's duty to assist a claimant in substantiating a claim includes assisting the claimant in obtaining relevant evidence and providing a medical examination when certain factors are present.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In the instant case VA has not satisfied its duty to assist.  

In April 2008, the Veteran informed the RO that from September 1983 to January 1986 he was assigned to a custodial unit of nuclear warheads in support of the Royal Belgian Air Force and that he was around nuclear warheads on a daily basis, supervised a security squad that was charged with protecting the warheads, and that he also supervised and trained a section in the proper assemble and maintenance of nuclear warheads.  In March 2009 the Veteran submitted a letter in which "R.S.H.-T.," M.D. provided an opinion that exposure to nuclear weapons was the Veteran's greatest risk of breast cancer

In July 2008 the RO received a Personal Information Exchange System (PIES) response to its request for the Veteran's personnel files and service personnel records to confirm radiation risk.  In that response the RO was informed that there were no records at Code 13 for the Veteran and if the RO were to make another request it should be addressed to Code (11), and any image records that were available would be furnished.  

On this document is handwritten "Of Record," but the Veteran's service personnel records are not associated with the claims file.  On remand, the RO must initiate and complete a request for records at Code 11 and conduct any additional development until such time as the records are obtained or it is concluded that the records do not exist or that further efforts to obtain the records would be futile.  

As the Veteran contends that his breast cancer was the result of exposure to ionizing radiation, development must be consistent with 38 C.F.R. § 3.311 (2010).  

In a statement received in April 2008, the Veteran contended that he was exposed to radio frequency energy from radar.  During the December 2007 Decision Review Officer hearing, the Veteran asserted that he was exposed to an unknown chemical agent when he commanded a Patriot Missile Battery during Desert Storm.  

After determining whether the Veteran was exposed to ionizing radiation during service, the RO must ensure that the Veteran is afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  In accordance with 38 C.F.R. § 3.311(a)(iii) obtain the Veteran's service personnel records and any DD Form 1141 Record of Occupational Exposure to Ionizing Radiation concerning the Veteran.  Efforts to obtain these records must include following the instructions provided in the July 2008 PIES response to include requesting the records under Code (11).  Associate all obtained records with the claims file.  

Efforts to obtain the records must continue until such time as the records are obtained or it is determined that the records do not exist or that it would be futile to continue efforts to obtain the records.  If the records are not obtained, obtain negative responses, document all efforts to obtain the records, and associate the responses and such documentation with the claims file.  

2.  Then, complete the regulatory development and procedures required by 38 C.F.R. § 3.311, as applicable.  

3.  Then, schedule the Veteran for a VA examination.  The RO must inform the examiner as to whether or not the Veteran was exposed to ionizing radiation during service and provide information (dose estimate) as to the exposure, and the Veteran's claims file.  The examiner must review the claims file and all information provided by the RO.  The examiner must provide a complete rationale for all opinions rendered.  The examiner must address the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's breast cancer was caused by exposure to radiofrequency energy from radar units during service.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's breast cancer was caused by exposure to an unidentified chemical agent during service in Desert Storm.  

(c)  If and only if the RO has informed the examiner that the Veteran was exposed to ionizing radiation during service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's breast cancer was caused by such exposure.  

4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


